EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement No. 333-163943 on Form S-1 and Registration Statements No. 333-69428 and 333-143544 on Form S-8, and to the inclusion in the Annual Report on Form 10-K of Bay National Corporation for the year ended December 31, 2009, of our report dated March 31, 2010, relating to the consolidated financial statements of Bay National Corporation. /s/ Stegman & Company Baltimore,
